DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims/RCE under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/4/2021 has been entered. Rejections and/or objections not reiterated from the previous office action mailed 6/7/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 1-3, 6-11, 14-18 and 20-27 are pending. Claim 1 has been amended. Claims 8-11, 15, 25 and 27 are currently withdrawn. Claims 1-3, 6-7, 14, 16-18, 20-24 and 26 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application EP16155494.4, EP16194431.9 and PCT/EP2017/053084 filed on 2/12/2016, 10/18/2016 and 2/10/2017, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 2/12/2016. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/13/2021 and 1/18/2022 were received.  The submissions were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

Claim Rejections - 35 USC § 112a, Written Description – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-7, 14, 16-18, 20-24 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for introducing new matter. This rejection is newly applied to address applicants claim amendments filed on 10/4/2021.
Claim 1 has been amended to describe a method for the cultivation of eukaryotic cells comprising steps including providing an aqueous solution of a recombinant spider silk protein capable of assembling into a water-insoluble solid macrostructure, wherein the water-insoluble solid macrostructure is not a hydrogel. 
The newly added negative limitation excluding the genus of recombinant spider silk proteins which form water-insoluble solid macrostructures that are not hydrogels refers to a specific genus which does not find support in the original specification as filed. The excluded genus encompasses any composite hydrogel which contains recombinant spider silk proteins forming water-insoluble solid macrostructures. 
For each claim drawn to a genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in procession of the claimed genius. If a representative number of adequately descried species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, para. 1.
The instant specification provides no examples to support amending claim 1 to exclude recombinant spider silk proteins which form water-insoluble solid macrostructures that are not hydrogels. Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. The mere absence of a positive recitation is not basis for an exclusion, see MPEP 2173.05(i). The instant specification does describe alginate-based hydrogels covalently coupled to RGD motifs (Nova Matrix) as illustrated in Example 7 of the specification. However, this specific embodiment does not contain recombinant spider silk proteins and thus does not constitute a positive recitation to support exclusion from the claimed invention. If applicant disagrees, applicant is invited to point where support or a positive recitation of a recombinant spider silk proteins which form water-insoluble solid macrostructures that are not hydrogels across the full breadth of the excluded genus is located in the specification by page and line number. Furthermore, the prior art does not support the breadth of applicants claims for excluding recombinant spider silk proteins which form water-insoluble solid macrostructures that are not hydrogels. Thus, the specification does not support applicant’s claim amendments which exclude recombinant spider silk proteins which form water-insoluble solid macrostructures that are not hydrogels. Dependent claims 2-3, 6-7, 14, 16-18, 20-24 and 26 are rejected for their dependency on claim 1. 

Claim Interpretation 
The examiner is unable to find any express definition for the term “hydrogel” in the instant specification. The instant specification describes and compares alginate-based hydrogels covalently coupled to RGD motifs (Specification, example 7). Given the 112(a) issues identified above in addition to the lack of an express definition, the examiner will interpret “hydrogel” as referring to the alginate RGD hydrogels referenced in example 7 of the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 14, 16-18 and 20-24 rejected under 35 U.S.C. 103 as being unpatentable over Johansson et al. "Pancreatic islet survival and engraftment is promoted by culture on functionalized spider silk matrices." PloS one 10.6 (2015): e0130169 (hereinafter Johansson, reference of record) in view of Davis et al. "Enhanced function of pancreatic islets co-encapsulated with ECM proteins and mesenchymal stromal cells in a silk hydrogel." Biomaterials 33.28 (2012): 6691-6697 (hereinafter Davis, reference of record). This rejection is repeated for the same reasons as outlined in the Office Action mailed on 6/7/2021. A reply to applicant’s arguments is found below.
Johansson describes the engraftment of pancreatic islet cells in a recombinant spider silk scaffold. Johansson investigates three different physical formats including a 2D film, 3D fiber mesh and 3D foam (Johansson, abstract and Figure 1). Johansson observes the highest adherence percentage when using the foam based recombinant spider silk scaffold as shown in Figure 1. Figures 1A and 3A clearly show the pancreatic islet cells fully encapsulated within the foam based recombinant spider silk scaffold. Johansson performed in vitro islet maintenance experiments in Fig 3, wherein it can be observed that the islet cells are fully encapsulated within the matrix and are maintained for a period of 2 weeks under suitable culture conditions. Johansson uses conventional molecular cloning techniques to insert short peptides (RGD, RGE, IKVAV and YIGSR) into the N-terminus of the recombinant spider silk protein 4repCT (Johansson, production of recombinant spider silk). The 4repCT spider silk protein described by Johansson represents a species within the genus of REP and CT protein moieties descried in claim 6. Johansson does not expressly describe culturing eukaryotic cells with dissolved recombinant spider silk protein which is allowed to assemble into a water-insoluble solid macrostructure in the presence of the eukaryotic cells.
	Davis describes culturing pancreatic islet cells within a silk fibroin hydrogel scaffold (Davis abstract). Davis describes cell encapsulation methods wherein “islet cells were suspended” and then incubated for “gelation” with unassembled silk hydrogels for islet co-encapsulation (Davis, section 2.6 – Cell encapsulation in the hydrogels). Davis expressly demonstrates recombinant silk proteins being dissolved in an aqueous solution with cells and allowed to gel to form a water insoluble macrostructure (Davis, section 2.6). Davis further evaluated islet viability for 7 days after encapsulation as shown in Fig 1. Fig 1A clearly shows the islet cells fully encapsulated and cultured within the silk hydrogel. Thus, Davis describes the self-assembly of a water insoluble solid macrostructure (silk hydrogel) in the presence of eukaryotic cells (pancreatic islet cells) which are maintained under cell culture conditions for a period of 7 days. Davis does not describe the use of alginate-based hydrogels covalently coupled to RGD motifs.
It would have been prima facie obvious to one of ordinary skill in the art to apply the pancreatic islet cell co-encapsulation method described by Davis using the recombinant silk protein foam scaffold disclosed by Johansson. It would have been a matter of combining known prior art elements according to known methods to yield predictable results since both Johansson and Davis use pancreatic islet cells which are supported using similar silk protein-based scaffolds. One would have been motivated to use the co-encapsulation method described by Davis wherein the scaffold is self-assembled in the presence of the islet cells using the recombinant silk protein foam scaffold disclosed by Johansson to achieve more uniform distribution of cells within the scaffold, thus leading to a higher cell viability. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered claims 1-3, 6-7, 14, 16-18 and 20-24 to have been prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant argues that Davis does not disclose claimed step (c) of allowing the recombinant spider silk protein to assemble into the water-insoluble solid macrostructure in the presence of the eukaryotic cells. Applicant argues that Davis discloses the use of hydrogels which has drawbacks to the claimed method as outlined in the background section of the specification including less mechanical strength. Applicant states that comparted to cultivation in hydrogels like the one used by Davis, cells may attain a more tissue-like spreading when integrated into solid spider silk scaffolds employed by the claimed method. Applicant points to newly amended claim 1 which specifies that the water-insoluble solid macrostructure is not a hydrogel. 
This argument has been fully considered, but was not found persuasive. Without an express definition of the term “hydrogel”, the examiner has interpreted “hydrogel” as referring to the alginate RGD hydrogels referenced in Example 7 of the specification. The silk hydrogels used by Davis include fibroin silk hydrogels and not alginate-based hydrogels covalently coupled to RGD motifs. Therefore, the silk hydrogel scaffolds disclosed by Davis read on the claimed invention. Furthermore, it is emphasized that the 103 rejection relies on the pancreatic islet cell co-encapsulation method described by Davis rather than the particular fibroin silk hydrogel composition disclosed by Davis. The argument presented by the examiner is that it would have been prima facie obvious to one of ordinary skill in the art to apply the pancreatic islet cell co-encapsulation method described by Davis using the recombinant silk protein foam scaffold disclosed by Johansson. The rejection is maintained accordingly. 

Claims 1-3, 6-7, 14, 16-18, 20-24 and 26 rejected under 35 U.S.C. 103 as being unpatentable over Widhe et al. "A fibronectin mimetic motif improves integrin mediated cell biding to recombinant spider silk matrices." Biomaterials 74 (2015): 256-266 (hereinafter Widhe, reference of record) in view of Davis (supra). This rejection is repeated for the same reasons as outlined in the Office Action mailed on 6/7/2021. A reply to applicant’s arguments is found below.
Widhe describes a recombinant spider silk protein scaffold for culturing primary adherent cells of human origin (Widhe, pg 250 para 2). Widhe describes genetically incorporating fibronectin derived cell binding motifs into recombinant spider silk (Widhe, section 2.1). Widhe describes silk protein 4RepCT constructs with different RGD motifs which are genetically introduced into the N-terminus (Widhe, Fig 1). The 4RepCT construct disclosed by Widhe in section 2.1 represents a species which anticipates the general REP and CT protein moieties described in claim 6. Furthermore, Widhe specifically describes the substitution of cysteine for two amino acids flanking the RGD sequence to enable a loop formation of the cell-binding motif CTGRGDSPAC (corresponding to SEQ ID NO: 20) in the first FNcc as outlined in Figure 1 (Widhe, section 2.1). The silk constructs with cell binding motifs derived from fibronectin thus represent species within the general spider silk proteins described in claims 6 and 7. Widhe successfully expressed, isolated and purified the recombinant spider silk protein FNcc-4RepCT with CTGRGDSPAC (SEQ ID NO: 20) cell-binding motifs in E. coli (Widhe, section 3.2). Widhe outlines the fabrication process in section 2.2 wherein an aqueous solution containing the insoluble recombinant spider silk product is cased forming a film macrostructure. Widhe describes specific embodiments wherein the macrostructure could be in the form of fibers, films or foams (Widhe, section 3.2). Widhe provides experimental data for culturing human endothelial cells (Fig 3), mesenchymal stem cells (MSCs) (Widhe, section 3.3) and keratinocytes (Widhe, Fig 4). Widhe describes this technique as being widely applicable to culturing a variety of primary adherent cells of human origin (Widhe, pg 250 para 2 and discussion). Widhe does not expressly teach culturing of pancreatic islet cells within the scaffold. 
	Davis describes culturing pancreatic islet cells within a silk fibroin hydrogel scaffold (Davis abstract). Davis describes cell encapsulation methods wherein “islet cells were suspended” and then incubated for “gelation” with the silk hydrogels for islet co-encapsulation (Davis, section 2.6 – Cell encapsulation in the hydrogels). Davis expressly demonstrates recombinant silk proteins being dissolved in an aqueous solution with cells and allowed to gel to form a water insoluble macrostructure (Davis, section 2.6). Davis further evaluated islet viability for 7 days after encapsulation as shown in Fig 1. Fig 1A clearly shows the islet cells fully encapsulated and cultured within the silk hydrogel. Thus, Davis describes the self-assembly of a water insoluble solid macrostructure (silk hydrogel) in the presence of eukaryotic cells (pancreatic islet cells) which are maintained under cell culture conditions for a period of 7 days. Davis describes how silk fibroin efficiently encapsulates islet cells and supports cell adhesion, proliferation and differentiation on the hydrogel scaffold. Davis specifically uses self-assembling silk fibroin proteins from the Bombyx mori silkworm (Davis, Introduction para 2). Davis further describes how extracellular matrix proteins were incorporated in to the silk hydrogels including collagen IV and laminin, which served as effective cell-binding motifs for the islet cells. The silk hydrogel formation process is outlined in section 2.1 and conforms to the instantly claimed methods wherein an insoluble macrostructure is separated from an aqueous solution. Davis does not describe the use of alginate-based hydrogels covalently coupled to RGD motifs.
It would have been prima facie obvious to one of ordinary skill in the art to apply the pancreatic islet cell co-encapsulation method described by Davis using the recombinant silk protein foam scaffold disclosed by Widhe. It would have been a matter of combining known prior art elements according to known methods to yield predictable results since both Widhe and Davis use similar silk protein-based scaffolds. One would have been motivated to use the co-encapsulation method described by Davis wherein the scaffold is self-assembled in the presence of the islet cells using the recombinant silk protein foam scaffold disclosed by Widhe to achieve more uniform distribution of cells within the scaffold, thus leading to a higher cell viability. 
Furthermore, it would have been prima facie obvious to culture pancreatic islet cells as described by Davis within the recombinant silk scaffold taught by Widhe. It would have been a matter of simple substitution to culture pancreatic islet cells rather than endothelial or MSC cells. One would have motivation to make this substitution in order to experiment with different engraftment procedures to increase islet cell graft survival and function. One would have a reasonable expectation of success in making both of these substitutions given the similar goals and experimental techniques used by both Davis and Widhe. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant points to unexpected results arising from the claimed water-insoluble solid macrostructure when compared to alginate hydrogel scaffolds. Applicant points to the affidavit submitted on 10/4/2021, which has been fully considered. In summary, applicant submitted that the claimed invention achieves unexpectedly superior eukaryotic cell culturing results when compared to alginate hydrogel scaffolds.  
This argument has been fully considered, but was not found persuasive since it would have been prima facie obvious to one of ordinary skill in the art to apply the pancreatic islet cell co-encapsulation method described by Davis using the recombinant silk protein foam scaffold disclosed by Widhe. Thus, the purported unexpected results would have been expected from the obvious combination of either Widhe in view of Davis or Johansson in view of Davis. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633